Citation Nr: 1516809	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 70 percent prior to July 5, 2011, and an evaluation in excess of 70 percent beginning August 1, 2011, for depressive disorder not otherwise specified with posttraumatic stress disorder (PTSD) and alcohol abuse, to include a total disability rating based on individual unemployability due to the service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to December 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

In a March 2012 VA Form 21-526b, Supplemental Claim for Compensation, the Veteran claimed entitlement to service connection for a bilateral knee disability, left shoulder disability, chest pain, swollen and painful joints, and headaches.  The claims have not been developed or adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claims, and they are REFERRED to the AOJ for appropriate action.


REMAND

The Board's review of the record reveals that further development is warranted before the issue on appeal is decided.

In an October 2010 VA Form 21-8949, Application for Increased Compensation Based on Unemployability, the Veteran reported that he had been unable to work since 2009 due to depression, anxiety disorder, PTSD, and alcohol dependence.

In February 2012, a VA vocational rehabilitation counselor opined that the Veteran's service-connected disabilities substantially contributed to his vocational impairments, he was unable to perform prior job duties, and limited education and transferable skills prevented him from reasonably overcoming his vocational impairments.

The Veteran's most recent VA examination report dated in December 2012 shows that he was diagnosed with comorbid psychiatric disabilities of major depressive disorder, panic disorder with agoraphobia, PTSD, and an eating disorder, and assigned a GAF score of 45.  The examiner opined that the Veteran's psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas due to symptoms of depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective work and social relationships, difficulty adapting to stressful relationships, suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  The examiner did not provide an opinion regarding the Veteran's employability.

In June 2013, a VA social worker opined that the Veteran's major depression and PTSD "prevent[ed] him from working full time at present."

At an April 2014 hearing, the Veteran testified that he overate and drank when he felt depressed and was unable to work due to his psychiatric disability.  He reported that working with others caused panic attacks and anger, he was unable to trust his coworkers when working in construction, and he left his job as a truck driver due to a broken ankle, sleep impairment, and weight gain.  The Veteran indicated that his psychiatric symptoms worsened since his last VA examination.
Following its review of the record, the Board has determined that the Veteran should be afforded another VA examination in order to ascertain the current degree of severity of his psychiatric disability and whether the Veteran is unemployable due to his service-connected psychiatric disability.

The Board finds the December 2012 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2012 VA examiner failed to provide an opinion on the Veteran's employability and noted that the Veteran's psychiatric disability caused difficulty establishing and maintaining effective work and social relationships but also indicated that the symptoms caused inability to establish and maintain effective relationships.  

The record also reflects that Veteran filed a claim for service connection for an eating disorder in October 2013.  A December 2010 VA treatment note reported that depression caused the Veteran to overeat and that eating gave him comfort.  In March 2014, a VA psychiatrist opined that it was "quite possible" that at least some of the Veteran's overeating was due to his depressive disorders.  In a May 2014 letter, the RO noted that the issue of entitlement to service connection for an eating disorder was related to his existing psychiatric disability that had been granted service connection and that the claim for an eating disorder was withdrawn.  The Board notes that since the Veteran is claiming to be unemployable due his psychiatric disabilities that may include an eating disorder with associated obesity, the eating disorder claim must be developed and adjudicated before the Board decides the TDIU issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from May 2012 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide all required notice in response to the claim of entitlement for service connection for an eating disorder with obesity.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the eating disorder claim and the issue on appeal, to include VA Medical Center treatment records for the period from May 2012 to the present.

3. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature, extent and etiology of any eating disorder present during the period of the claim the nature and extent of all impairment due to his service-connected psychiatric disability and its impact on the Veteran's employability.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

With respect to any eating disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected psychiatric disability.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

In addition, the examiner should be requested to provide an opinion as to whether the Veteran's service-connected psychiatric disability is sufficient by itself or in combination with any associated eating disorder with obesity to preclude the Veteran from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  

The rationale for all opinions expressed should also be provided.  If any required opinion cannot be provided, the examiner should explain why.  If an opinion cannot be provided without resorting to mere speculation, complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for an eating disorder and inform the Veteran of the requirements to perfect an appeal with respect to this matter.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




